Citation Nr: 0333939	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-18 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
irritable bowel syndrome.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to January 1972, and from June 1972 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the VARO in Roanoke, Virginia.  In April 2001, 
the veteran testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.

Although the RO adjudicated the issues of entitlement to 
service connection for irritable bowel syndrome and a 
headache disorder on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the issues on the title page as to these matters as whether 
new and material evidence has been received to reopen the 
claims.  

The issues of entitlement to service connection for PTSD, and 
for irritable bowel syndrome and a headache disorder based on 
de novo review are addressed in the remand which follows this 
decision.


FINDINGS OF FACT

1.  In a September 1995 unappealed rating decision the RO 
denied service connection for irritable bowel syndrome and a 
headache disorder on the basis that evidence demonstrating 
present disabilities related to active service had not been 
submitted.  

2.  Competent evidence added to the record since the 
September 1995 decision includes medical evidence 
demonstrating present irritable bowel syndrome and a headache 
disorder which bears directly and substantially upon the 
matters at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for a irritable 
bowel syndrome may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a headache 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have also been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)(2003).  Although the veteran was 
not specifically notified of the VCAA and how it pertains to 
the matter at hand, he is not prejudiced by the determination 
below.  

The Board further notes that the duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  However, that provision applies only to 
petitions to reopen filed on or after August 29, 2001.  Here, 
the petition to reopen was filed prior to that date, and the 
new definition does not apply.




New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In a September 1995 rating decision the RO denied RO, in 
pertinent part, denied service connection for irritable bowel 
syndrome and a headache disorder.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matters under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence includes 
private medical evidence dated in June 1997 and June 2000 
indicating Crohn's disease (previously thought to be 
irritable bowel syndrome) and headaches were believed to be 
related to PTSD associated with active service.  These 
opinions were not of record at the time of the last final 
decision.  As this evidence addresses directly the basis for 
the prior denial of the veteran's claims, it is "new and 
material" and the claims must be reopened.




ORDER

The claims of entitlement to service connection for irritable 
bowel syndrome and for a headache disorder are reopened.  


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  A review of the record shows the veteran has 
not been adequately notified of the VCAA and how it applies 
to his present appeal.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It is also significant to note that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
allowed the Board to provide the requisite VCAA notice 
without remanding such matters to the RO.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV).  In a subsequent decision the 
Federal Circuit also invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Paralyzed Veterans of American v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA).  That decision held that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the DSM-IV as the governing criteria for diagnosing PTSD.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes that 
evidence shows the veteran reported stressful events in 
service that include photographing persons who had died from 
combat and military accidents and that these reports are 
consistent with his duty stations and assignments.  The 
medical evidence, however, includes inconsistent opinions as 
to whether a diagnosis of PTSD is warranted.  As private 
medical evidence also associates the veteran's 
gastrointestinal disorder and chronic headache disorder to 
PTSD, the Board finds further development is required prior 
to appellate review.

On April 30, 2003, the Board ordered further development in 
your case.  Subsequently, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  However, on May 1, 2003, the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), holding 
that the regulation, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because it denied appellants "one review 
on appeal to the Secretary" when the Board considered 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  See DAV, supra.

In light of the Federal Circuit's decision and other policy 
considerations, VA has determined that the ROs should resume 
all development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  The RO should advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio, supra.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for PTSD, 
irritable bowel syndrome, and a headache 
disorder since October 2001.  The RO 
should obtain complete copies of all 
records of such treatment (not already in 
the claims folder) from all identified 
sources.  

3.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to any verified stressors in 
service (in addition to the verified 
report that his duties included 
photographing combat and accident 
casualties), and to identify the nature 
of the specific stressor or stressors.  
In reaching these determinations, the RO 
should address any credibility questions 
raised by the record. 

4  The veteran should then be scheduled 
for a VA psychiatric examination for an 
opinion as to whether it is as likely as 
not that he has PTSD (under DSM-IV 
criteria) related to a verified event(s) 
in service (as determined by the RO).  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should explain the rationale for 
any opinion given and reconcile the 
opinion with the other medical evidence 
of record (to include that a private 
physician diagnosed PTSD in June 1997, 
that VA examination in November 1997 
revealed a diagnosis of major depression, 
and that findings on subsequent VA 
psychiatric treatment records have 
included PTSD, Bipolar disorder and 
depression).  

5.  Thereafter, the veteran should be 
scheduled for appropriate VA examinations 
for opinions as to the current nature and 
etiology of any present irritable bowel 
or headache disorders.  The examiners 
should conduct any additional tests or 
studies necessary for an adequate 
opinion.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner(s) should 
specifically opine whether such disorders 
are due to or aggravated by (and if so, 
to what extent) any psychiatric disorder 
the veteran may have, and should explain 
the complete rationale for any opinions 
given and should reconcile the opinions 
with the other medical evidence of record 
(to include the June 1997 and June 2000 
private medical opinions).
6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to ensure compliance with the 
Court decision incorporating the joint motion by the parties, 
to assist the veteran in the development of his claims, and 
to ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


